Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/763,045 is responsive to the after-final amendment filed on 04/25/2022 in response to the Final Rejection of 01/27/2022. No new amendments have been filed and previously rejected Claims 12-15, 17-18, and 20 have been cancelled. The last Office Action further indicated Claims 1-3, 5-7, 9-11, and 21 were in condition for allowance. Currently, Claims 1-3, 5-7, 9-11, and 21 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 04/25/2022 with respect to the amendments and arguments have been fully considered and are persuasive. Therefore there are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-3, 5-7, 9-11, and 21 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to techniques for combining intra prediction modes to form a new intra prediction mode to help improve coding performance (¶0002 of filed specification).

The statement of reasons for the indication of allowable subject matter for Claims 1-3, 5-7, 9-11, and 21 was noted in the last Office Action (01/27/2022) and is presented again for continuity of the record.  The closest prior art (notably Bang, Panusopone1, and Panusopone2) do not explicitly teach generating the claimed neighboring predictors of the current block in the context of the claimed coding method and apparatus. Specifically they do not teach the limitation of now canceled Claim 4 which was previously found to contain allowable subject matter (see Office Action on 08/16/2021), i.e. “wherein a bottom-right corner predictor located at an intersection of the immediately right column of the current block and the immediately below row of the current block is generated from one or more reference samples in an angular direction associated with the angular prediction, wherein the right predictor is generated by interpolating the bottom-right corner predictor and a top-right reference sample located at an intersection of the immediately right column of the current block and the immediately above row of the current block, and the bottom predictor is generated by interpolating the bottom-right corner predictor and a bottom-left reference sample located at an intersection of the immediately left column of the current block and the immediately below row of the current block”. 
During prior examination, it was noted the filed IDS pointed to Lim et al. EP 2391129 A1 where new planar prediction modes are determined based on a predicted first sample that serves as a reference when processing the new intra planar modes (abstract). For example, the predicted first sample is shown as sample RB (e.g. Figs. 2 and 5) which is a right-bottom prediction sample of PU 201. As such, RB is not located at an intersection of the immediately right column of the current block and the immediately below row of the current block as claimed since RB is within PU 201. Updated searches also yielded Lee US 2019/0394460 A1 (PTO 892), where Fig. 18A-B show a bottom-right corner predictor used in a linear interpolation scheme with top-right and bottom-left reference samples to generate right and bottom predictors, respectively. Although relevant, Lee’s effective filing date comes after that of the instant application. Accordingly, the aforementioned limitation has been incorporated into independent claims 1, 11, and 21. Therefore for these reasons, Claims 1-3, 5-7, 9-11, and 21 are allowed.
In the last Office Action on 01/27/2022, Claims 12-15, 17-18, and 20 were mainly rejected using the teachings of Panusopone (US 2018/0184083 A1) and Lim et al. (US 2014/0307788 A1), however in Applicant’s current response (04/25/2022), these claims have been canceled. For this reason there are no issue(s) remaining and Claims 1-3, 5-7, 9-11, and 21 are therefore allowed.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 11/13/2017). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented, Claims 1-3, 5-7, 9-11, and 21 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486